Exhibit 10.2

 

GRAPHIC [g175801ko01i001.gif]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

MUHTAR KENT

 

ADDRESS REPLY TO:

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

 

P.O. BOX 1734

THE COCA-COLA COMPANY

 

ATLANTA, GA 30301

 

 

--------------------------------------------------------------------------------



 

 

404 676-4082

 

 

FAX: 404 676-7721

 

August 12, 2015

 

Ahmet C. Bozer

The Coca-Cola Company

Atlanta, Georgia

 

Dear Ahmet,

 

We thank you very much for all of your contributions to The Coca-Cola Company
(the “Company”), our people and the Coca-Cola system. I personally wish you and
your family all the best in your retirement.  This letter outlines the terms of
your separation from the Company.  Except as otherwise provided below, all
applicable elements of your separation package will be paid under the terms of
the relevant policies and plans the Company.

 

1.              You will step down from your current position as President,
Coca-Cola International, effective immediately.  From now through March 31,
2016, you will continue as Executive Vice President to facilitate a smooth
transition and will also advise me on key strategic initiatives. You will
separate from the Company on March 31, 2016 (“Separation Date”).

 

2.              If you sign the enclosed release, you will be eligible for a
benefit under The Coca-Cola Company Severance Pay Plan equivalent to two years
of base salary, based on your current annual salary.  This amount will be paid
in a lump sum shortly after your Separation Date.  This amount is subject to all
applicable tax and withholdings.

 

3.              You will receive an annual incentive award for 2015 and a
prorated award for 2016 under the standard terms and conditions of the annual
Performance Incentive Plan.  The actual payment amount is contingent upon actual
Company performance and your performance.  Any such award will be paid at the
same time such awards are paid to all other similar Company executives.  Your
participation and any award made to you shall be determined by the Compensation
Committee.

 

4.              The Compensation Committee has extended to you the terms of the
Special Equity Program with respect to all equity granted prior to 2013 on the
same terms and

 

--------------------------------------------------------------------------------


 

conditions applicable to other eligible employees who are at least age 50 with
at least 10 years of service. This is conditioned upon you signing the enclosed
release.  For equity awards granted in 2013 and after, the existing terms of the
plans and related agreements apply.  When you exercise your stock options or
receive shares underlying PSU awards, you will be personally liable for paying
any taxes owed except as expressly provided by the Company’s International
Service Policy, Tax Equalization Policy or post-assignment tax policy.  You will
not receive any additional equity awards.  Your equity awards will be treated as
summarized below.

 

Stock Options

 

·                  All of your unvested options continue to vest for up to four
years following your Separation Date.  As provided by the terms of the Special
Equity Program, the plan documents and/or the grant agreements, as applicable,
you will have up to four years, or, if earlier, the normal date of expiration,
to exercise all of your stock options once they have vested.   This applies to
all options, including those granted before and after 2013.

 

2013-2015 PSU Plan

 

·                  You continue to be eligible for a payment, if any, under this
program based on performance.  However, please note that this plan is not
currently expected to pay out.

 

2014-2016 PSU Plan

 

·                  The award shall be prorated for the number of months you work
during the performance period (for example, 27/36ths for a Separation Date of
March 31, 2016).  The award remains subject to the performance criteria.  The
remaining shares will be forfeited.

 

2015-2017 PSU Plan

 

·                  Provided you remain employed at least through twelve months
from the date of grant, the award shall be prorated for the number of months you
work during the performance period (for example, 15/36ths for a Separation Date
of March 31, 2016).  The award remains subject to the performance criteria.  The
remaining shares will be forfeited.

 

6.              Your retirement benefits will consist of those benefits you have
accrued under the standard terms and conditions of the plans in which you
participate and in which benefits are vested as of your Separation Date.

 

2

--------------------------------------------------------------------------------


 

7.              You will continue to be reimbursed up to $10,000 per year in
financial planning and related expenses incurred by you annually up through your
Separation Date.

 

8.              The Company will provide at its expense outplacement services
through a designated services provider.

 

9.              The terms and conditions in this letter are further conditioned
upon your signing and adhering to the attached Full and Complete Release and
Agreement on Competition, Trade Secrets and Confidentiality.

 

Ahmet, thank you again for your many years of dedicated service to the Company. 
Please contact Ceree Eberly should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.

 

Sincerely,

 

/s/ Muhtar Kent

 

 

 

Muhtar Kent

 

Chief Executive Officer

 

 

 

Agreed to and accepted this 12th day of August, 2015.

 

 

 

 

 

/s/ Ahmet C. Bozer

 

 

 

 

 

Attachment

 

 

 

cc:                                Ceree Eberly

 

 

3

--------------------------------------------------------------------------------


 

FULL AND COMPLETE RELEASE

AND AGREEMENT ON COMPETITION,

TRADE SECRETS AND CONFIDENTIALITY

 

Release.

 

I, Ahmet Bozer, in consideration of the payments and benefits under The
Coca-Cola Company Severance Pay Plan, the benefits and payments described in the
letter dated August 12, 2015, and other good and valuable consideration, for
myself and my heirs, executors, administrators and assigns, do hereby knowingly
and voluntarily release and forever discharge The Coca-Cola Company (“TCCC”),
and its subsidiaries, affiliates, joint ventures, joint venture partners, and
benefit plans (collectively with TCCC, referred to herein as the “Company”), and
their respective current and former directors, officers, administrators,
trustees, employees, agents, and other representatives, (collectively with the
Company, referred to herein as “Releasees”) from all debts, claims, actions,
causes of action (including without limitation those under the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101
et seq.; and those federal, state, local, and foreign laws prohibiting
employment discrimination based on age, sex, race, color, national origin,
religion, disability, veteran or marital status, sexual orientation, or any
other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433; the Equal Pay Act of 1963,
9 U.S.C.§ 206, et seq.; Title VII of The Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, 29 U.S.C. § 791

 

1

--------------------------------------------------------------------------------


 

et seq.; and comparable state, local, and foreign causes of action, whether
statutory or common law), suits, dues, sums of money, accounts, reckonings,
covenants, contracts, claims for costs or attorneys’ fees, controversies,
agreements, promises, and all liabilities of any kind or nature whatsoever, at
law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which I, my heirs, executors, administrators
or assigns hereafter can, shall, or may have in the future, including without
limitation those arising out of or related to my employment or separation from
employment with the Company through the date of this Full and Complete Release
and Agreement on Competition, Trade Secrets and Confidentiality (“Agreement”).

 

I fully understand and agree that:

 

1.              this Agreement is in exchange for the payments and benefits
under The Coca-Cola Company Severance Pay Plan, the payments and benefits
described in the letter dated August 12, 2015, and other compensation to which I
would otherwise not be entitled;

 

2.              I am hereby advised to consult with an attorney before signing
this Agreement;

 

3.              I have 21 days from my receipt of this Agreement within which to
consider whether to sign it;

 

4.              I have seven days following my signature of this Agreement to
revoke the Agreement; and

 

5.              this Agreement shall not become effective or enforceable until
the revocation period of seven days has expired.

 

2

--------------------------------------------------------------------------------


 

If I choose to revoke this Agreement, I must do so by notifying TCCC in writing.

 

Notwithstanding any other provision or paragraph of this Agreement, I do not
hereby waive any rights or claims for which waivers or releases are prohibited
by applicable law or any rights or claims under the ADEA that may arise after
the date I sign this Agreement.

 

If there is any claim for loss of consortium, or any other similar claim,
arising out of or related to my employment or separation of employment with
TCCC, I will indemnify and hold Releasees harmless from any liability, including
costs and expenses (as well as reasonable attorneys’ fees) incurred by the
Releasees as a result of any such claim.

 

I acknowledge and represent that (i) I have received all leave required under
the Family and Medical Leave Act of 1993, as amended (“FMLA”), and (ii) do not
claim that Releasees violated or denied me rights under the FMLA.  I further
acknowledge and represent that I (i) was properly classified as exempt under the
Fair Labor Standards Act of 1938, as amended (“FLSA”), (ii) have been fully paid
for hours I worked for TCCC and (iii) do not claim that TCCC violated or denied
me rights under the FLSA.

 

I additionally understand and agree that this Agreement is not and shall not be
construed to be an admission of liability of any kind on the part any of the
Releasees.

 

Future Cooperation.

 

I covenant and agree that I shall, to the extent reasonably requested in
writing, cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the Company is a party, and regarding which I, by virtue of my
employment with TCCC, have knowledge or information relevant to said litigation,
including, but not limited to (i) meeting with representatives of the Company to
provide truthful information regarding my knowledge, (ii) acting as the
Company’s

 

3

--------------------------------------------------------------------------------


 

representative, and (iii) providing, in any jurisdiction in which the Company
requests, truthful testimony relevant to said litigation, provided the Company
pays me reasonable compensation and reimburses me for reasonable expenses
incurred in connection with such cooperation.

 

Trade Secrets and Confidential Information.

 

I covenant and agree that I have held and shall continue to hold in confidence
all Trade Secrets of the Company that came into my knowledge during my
employment by TCCC and shall not disclose, publish or make use of at any time
such Trade Secrets for as long as the information remains a Trade Secret. 
“Trade Secret” means any technical or non-technical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers or other information similar to any of the foregoing, which
(i) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

I also covenant and agree that, for the period beginning on the date I sign this
Agreement and ending two years after I have signed this Agreement or two years
after the date my employment ends, whichever is later (“Nondisclosure
Period”), I will hold in confidence all Confidential Information of the Company
that came into my knowledge during my employment by TCCC and will not disclose,
publish or make use of such Confidential Information.  “Confidential
Information” means any data or information, other than Trade Secrets, that is
valuable to the Company and not generally known to the public or to competitors
of the Company.

 

4

--------------------------------------------------------------------------------


 

The restrictions stated in this Agreement are in addition to and not in lieu of
protections afforded to trade secrets and confidential information under
applicable state law or any prior agreement I have signed or made with the
Company regarding trade secrets, confidential information, or intellectual
property.  Nothing in this Agreement is intended to or shall be interpreted as
diminishing or otherwise limiting the Company’s right under applicable state law
or any prior agreement I have signed or made with the Company regarding trade
secrets, confidential information, or intellectual property.

 

Return of Materials.

 

I further covenant and agree that I have or shall promptly deliver to the
Company all memoranda, notes, records, manuals or other documents, including all
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company’s business, whether made or compiled by me or furnished to
me by virtue of my employment with the Company.  I shall promptly deliver to the
Company all vehicles, computers, credit cards, telephones, handheld electronic
devices, office equipment, and other property furnished to me by virtue of my
employment with the Company.

 

No Publicity.

 

During the Nondisclosure Period, I will not publish any opinion, fact, or
material, deliver any lecture or address, participate in the making of any film,
radio broadcast or television transmission, or communicate with any
representative of the media relating to confidential matters regarding the
business or affairs of the Company which I was involved with during my
employment.

 

5

--------------------------------------------------------------------------------


 

Non Compete and Non Solicitation.

 

Definitions.

 

For the purposes of this Section, the following definitions apply:

 

(a)           “Non Solicitation Period” means the period beginning on the date I
sign this Agreement and ending on March 31, 2018.

 

(b)           “Restricted Activities” means the involvement in, development of,
or oversight of the manufacturing, distribution, marketing, sales, operation,
innovation, commercial leadership, or any financial activities for Restricted
Businesses.

 

(c)           “Territory” means North America, South America, Asia, Africa,
Europe, and Australia and Oceania.

 

(d)           “Restricted Businesses” means 1) companies whose primary business
is the manufacture, sale, distribution and marketing of either carbonated soft
drinks, coffee, tea, water, sports drinks, energy drinks, juices or fruit-based
beverages (“Non-alcoholic Beverages”) or beverage enhancers, beverage solutions,
beverage enablers or other additives, which additives primarily are intended for
use in non-alcoholic beverages, (“Beverage Enhancers”), and 2) companies whose
business activities includes the manufacture, sale, distribution and marketing
of Non-alcoholic Beverages or Beverage Enhancers, but for whom such business(es)
may not be the company’s primary business (“Non-Beverage Companies”).

 

(e)           “Competing Business Segment” means any subsidiary, division, or
unit of the business of a company, where such subsidiary, division, or unit
manufactures, sells, distributes, or markets Non-alcoholic Beverages or Beverage
Enhancers.

 

Non Compete.

 

I hereby covenant with the Company that I will not, within the Territory prior
to March 31, 2018, without the prior written consent of the Chief Executive
Officer of TCCC (the

 

6

--------------------------------------------------------------------------------


 

“CEO”), directly or indirectly engage in any Restricted Activities for or on
behalf of (including in a consulting capacity) any Restricted Business.

 

Notwithstanding the foregoing, I may perform services for Non-Beverage Companies
(other than PepsiCo, its subsidiaries and affiliates, including but not limited
to Pepsi Bottling Group) that have a Competing Business Segment, provided I do
not perform Restricted Activities for such Competing Business Segment, and
provided I notify the CEO of the nature of such service in writing within a
reasonable time prior to beginning of such services.

 

Non Solicitation of Employees.

 

I hereby covenant and agree that I will not, during the Non Solicitation Period,
without the prior written consent of the CEO, solicit or encourage, or attempt
to solicit or encourage, directly or indirectly, for employment for or on behalf
of any corporation, partnership, venture or other business entity any person
who, on the last day of my employment with TCCC or within twelve months prior to
that date, was employed by the Company as a manager or executive and with whom I
had professional interaction during the last twelve months of my employment with
TCCC to terminate his or her employment with the Company or to accept employment
with any other person or entity (whether or not such person would commit a
breach of contract by leaving the Company).

 

Non Solicitation of Customers.

 

I hereby covenant and agree that I will not, during the Non Solicitation Period,
without the prior written consent of the CEO, solicit or encourage, or attempt
to solicit or encourage, directly or indirectly, any of the Company’s customers,
including actively sought prospective customers with whom I had professional
interaction during my employment with the Company, to reduce the amount of
business which any such customer has customarily done with

 

7

--------------------------------------------------------------------------------


 

the Company or contemplates doing with the Company by doing business instead
with any of the Restricted Businesses.

 

Reasonable and Necessary Restrictions.

 

I acknowledge that during the course of my employment with TCCC I have received
or will receive and had or will have access to Confidential Information and
Trade Secrets of the Company, including but not limited to confidential and
secret business and marketing plans, strategies, and studies, detailed
client/customer/bottler lists and information relating to the operations and
business requirements of those clients/customers/bottlers and, accordingly, I am
willing to enter into the covenants contained in this Agreement in order to
provide the Company with what I consider to be reasonable protection for its
interests.

 

I acknowledge that the restrictions, prohibitions and other provisions hereof,
are reasonable, fair and equitable in scope, terms and duration, and are
necessary to protect the legitimate business interests of the Company.  I
covenant that I will not challenge the enforceability of this Agreement nor will
I raise any equitable defense to its enforcement.

 

I acknowledge and agree that in the event I breach, or threaten in any way to
breach, or it is inevitable that I will breach, any of the provisions of this
Agreement, damages shall be an inadequate remedy and the Company shall be
entitled, without bond, to injunctive or other equitable relief in addition to
all other rights otherwise available to the Company at law or in equity.

 

Non-Disparagement.

 

I agree that I will not make any statement, written or verbal, in any forum or
media, or take any action in disparagement of the Company, including but not
limited to negative

 

8

--------------------------------------------------------------------------------


 

references to the Company or its products, services, corporate policies, or
current or former officers or employees, customers, suppliers, or business
partners or associates.

 

Complete Agreement.

 

This Agreement is the complete understanding between me and the Company in
respect of the subject matter of this Agreement and, with the exception of any
prior agreement I have signed or made with the Company regarding trade secrets,
confidential information, or intellectual property, supersedes all prior
agreements relating to the same subject matter.  I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Agreement.

 

Severability.

 

In the event that any provision of this Agreement should be held to be invalid
or unenforceable, each and all of the other provisions of this Agreement shall
remain in full force and effect.  If any provision of this Agreement is found to
be invalid or unenforceable, such provision shall be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law.

 

Governing Law.

 

Except to the extent preempted by Federal Law, this Agreement will be construed,
interpreted, and applied in accordance with the laws of the State of Georgia,
without regard to principles of conflicts of law or giving effect to the
choice-of-law provisions of the State of Georgia or any other jurisdiction and
any legal action related to or arising out of this Agreement will be brought
exclusively in the federal or state courts located in the State of Georgia.  I
hereby consent to the jurisdiction of such courts.

 

9

--------------------------------------------------------------------------------


 

Successors and Assigns.

 

This Agreement inures to the benefit of the Company and its successors and
assigns.

 

Amendment/Waiver.

 

No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the parties
hereto.

 

Acknowledgment.

 

I have carefully read this Agreement, fully understand each of its terms and
conditions, and intend to abide by this Agreement in every respect.  As such, I
knowingly and voluntarily sign this Agreement.

 

 

/s/ Ahmet Bozer

 

Ahmet Bozer

 

 

 

Date: August 12, 2015

 

10

--------------------------------------------------------------------------------